IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 01-10179
                        Conference Calendar



TONY RAY MITCHELL,

                                    Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ,
Director TDCJ Parole Division, in his
individual and official capacities;
GERALD GARRETT, Chairman TBPP, in his
individual and official capacities;
RAVEN KAZEN, Director VSD, in his
individual and official capacities,

                                    Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CV-222-C
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Tony Ray Mitchell, Texas prisoner #488816, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint,

with prejudice, under 28 U.S.C. § 1915(e) as frivolous and for

failure to state a claim upon which relief may be granted.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10179
                                 -2-

His allegation that the Texas Parole Board relies on an

“erroneous and derogatory victim impact statement” in making

parole determinations regarding him does not assert a federal

constitutional violation.   Johnson v. Rodriguez, 110 F.3d 299,

308 (5th Cir. 1997).

     Mitchell’s appeal is without merit, and therefore frivolous.

See Howard v. King, 707 F.2d at 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.   The district court’s dismissal of the present case and

this court’s dismissal of Mitchell’s appeal count as two strikes

against him for purposes of 28 U.S.C. § 1915(g).    The instant

appeal was pending when this court imposed the “three-strikes”

bar against Mitchell in Mitchell v. Bowman, No. 00-10687 (5th

Cir. Feb. 14, 2001)(unpublished).   He also accumulated an

additional four strikes in Mitchell v. Garrett, No. 00-10688 (5th

Cir. Apr. 10, 2001)(unpublished) and Mitchell v. Ballard, No. 00-

50932 (5th Cir. Apr. 12, 2001)(unpublished).   We again remind

Mitchell that he remains barred under 28 U.S.C. § 1915(g) from

proceeding in forma pauperis in any civil action or appeal while

he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR REMAINS IN EFFECT.